DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-9 are pending in the current application and are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2020 has foreign patent document number 11, JP 63086839  marked through as an original copy with English abstract or other explanation of its relevance was not included. However, this document was found, considered, and made of record on the PTO-892.
The information disclosure statement (IDS) submitted on September 2, 2020 has foreign patent document number 1, JP 59-170233 A marked through to prevent duplication as this document was already considered on a previous IDS.

Claim Interpretation
	On page 3, lines 19-20 of the specification, applicant defines “about” as meaning “plus or minus 10% of a given value unless specifically indicated otherwise”. As this term has been defined, this will be used to determine the scope of the claim limitations and claim 1, which notes a zinc concentration of “about 35 wt%”, will be interpreted as a range of 31.5 to 38.5 wt%.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "thereupon" in step d) of claim 1.  There is insufficient antecedent basis for this limitation in the claim. As there is a casting die and a holding furnace, it is not clear what previously mentioned object the deposits comprising Mg are being formed on. Claims 2-9 are rejected as they depend from claim 1 and do not solve the above issue.

Claim 4 recites the limitation "after it has been cast though said casting die" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether “it” refers to the first charge of Mg brass, the prior melt of copper or brass, or some other meaning.

Claims 8 and 9 both recite that “wherein said steps further comprise the step:” and both claims go on to recite a new step a). As there are two sets of steps in claim 1 and there is already a step a) in claim 1 it is not clear whether these steps are intended to be carried out in a specific order, whether they are supposed to replace step a) in claim 1, or some other meaning.

Claim 8 recites the limitation “EDM wire” in step a). It is not clear what is meant by “EDM”, whether this is a reference to electric discharge machining or some other meaning. Claim 9 is also rejected as it depends from claim 8 and does not solve the above issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0135848 A1 of Xu.
As to claims 1 and 5, they are directed to a quantity of Mg brass and then sets forth method steps for making the quantity of Mg Brass. Thus applicant is claiming the product in a product-by-process manner. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP 2113(I).

Xu discloses a lead-free free-cutting silicon brass alloy with high zinc (Xu, paragraph [0003]). Xu also discloses that this alloy is continuous cast to be a rod (Xu, paragraph [0028]). Xu discloses that this alloy has the composition as shown in Table A below.
Table A
Element
Claim 1 and 5 limitation
Xu disclosed ranges (claim 1 unless otherwise noted)
Xu 
Ex 13 (Table 1)
Zinc
about 35 wt% (31.5 to 38.5 wt%)
35-42 wt%
Balance which equals 38.36 wt%
Magnesium
0.02 wt% to 5 wt%
claim 5: 0.05 wt% to 0.5 wt%
0.05-0.4 wt% (claim 4)
0.3 wt%
Copper
60 wt% to 65 wt%
balance
60.69 wt%





As Xu discloses a rod which in example 13 has a composition which is within the claimed range for the composition, Xu anticipates the claimed composition for the quantity of Mg brass. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), see MPEP § 2131.03(I).

As to claims 2-3, these limitations are directed to the casting die where the casting die is a coated graphite die and where the coating comprises phenolic resin or phosphorus and thus are still product-by-process claims. Neither the coated die, nor the specific die coatings have an effect on the structure of the claimed quantity of Mg Brass. As such, claims 2-3 are rejected for the reasons stated above in the rejection of claim 1. 

As to claim 4, the limitation that the first charge of Mg brass comprises at least a portion of said prior melt of copper or brass after it has been cast through said casting die is unclear, see 112(b) rejection above. However, whether the first charge of Mg brass includes the prior melt of copper or brass, this claim is still a product-by-process claim and these steps do not change the structure of the product as it would still be a quantity of Mg brass with the claimed composition. As such, claim 4 is rejected for the reasons stated above in the rejection of claim 1.

As to claim 6, the only substantive difference from claim 1 is changing the transitional phrase for the composition from comprising to consists essentially of. “Consists essentially of” is a partially closed phrasing that limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s) of the claimed invention, see MPEP § 2111.03(III). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to “comprising”, see MPEP § 2111.03(III). As the basic and novel characteristics of the invention and how they relate to the composition are not readily apparent from the specification or claims and applicant has not directed to where in the specification the a description of the basic and novel characteristics is found, for the purposes of applying prior art MPEP § 2111.03(III). As such, claim 6 is rejected for the reasons stated above in the rejection of claim 1.

As to claim 7, the limitation relates to a requirement that the Mg brass is horizontally cast. The orientation of casting does not impart any difference in structure to the claimed quantity of Mg brass. As such, claim 7 is rejected for the reasons stated above in the rejection of claim 1. Further, Xu discloses horizontal continuous casting to be rod, thereby meeting the claim limitations of horizontally continuously casting a rod of Mg brass through a casting die (Xu, paragraph [0028]). 

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xu.
As to claim 8, it is not clear what is meant by EDM, see 112(b) rejection above. For the purposes of applying prior art, Xu’s disclosure of a continuously casted rod with the composition shown in Table A (Xu, paragraph [0028]) will be interpreted as meeting the claim limitations as a rod and wire have the same shape. Claim 8 does not recite any particular size or dimensions for the claimed quantity of Mg Brass. As a wire has the same shape as a rod, a wire shape meets the claim limitation of a cast Mg-Brass rod. 
In the alternative, if the rod does not anticipate the claim limitation of a wire, as a rod and wire have the same shape and shape and dimensions of a product do not make a patentable distinction unless it performs differently than the prior art device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of the disclosed device and obtain a Mg Brass wire. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see MPEP § 2144.04(IV). 


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2010-218927 A (with provided English translation) of Kodama..
As to claim 1, it is directed to a quantity of Mg brass and then sets forth method steps for making the quantity of Mg Brass. Thus applicant is claiming the product in a product-by-process manner. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP 2113(I).
In claim 1, steps d) and e) where a previous melt of Mg brass is casted through the die followed by a melt of copper or brass that removes Mg deposits from the die does not impart any structural difference to the product being claimed, a quantity of Mg brass in a rod (or a wire as this is an equivalent shape). Thus, the only steps that affect the structure of the Mg brass product claimed is the composition outlined in step a) and the shape of a rod in step b). This is compared to the prior art in Table B below.
Kodama discloses an automobile electric wire (Kodama, page 1, line 11). Claim 1 does not recite any particular size or dimensions for the claimed quantity of Mg Brass. As a wire has the same shape as a rod, a wire shape meets the claim limitation of a cast Mg-Brass rod. 
In the alternative, if a wire does not anticipate a dimensionless rod, the only difference between a wire and rod would be the relative dimensions of the quantity of Mg Brass. As a rod it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of the disclosed device and obtain a Mg Brass rod. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see MPEP § 2144.04(IV). 

Kodama discloses the wire has the composition as shown in Table B below. 

Table B
Element
Claim 1 and claim 5 limitation
Kodama disclosed ranges (claims 1-2)
Kodama Ex 4 (Table 1)
Zinc
About 35 wt% (31.5 to 38.5 wt%)
25-45 mass % (claim 1) 
35 wt%
Magnesium
0.02 wt% to 5 wt%
0.05 wt% to 0.5 wt% (claim 5)
0.1-5 mass % of one or two selected from magnesium and tin (claim 2)
3  wt%
Copper
60 wt% to 65 wt%
Balance copper and inevitable impurities (claim 1)
Balance which equals 62 wt%

As Kodama discloses a wire (which is equivalent to a rod, thereby meeting the claim limitations) which in Ex 4 has a composition which is within the claimed range for the composition, Kodama anticipates the claimed composition for the quantity of Mg Brass. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), see MPEP § 2131.03(I).

As to claims 2-3, these limitations are directed to the casting die where the casting die is a coated graphite die and where the coating comprises phenolic resin or phosphorus and thus are still product-by-process claims. Neither the coated die, nor the specific die coatings have an effect on the structure of the claimed quantity of Mg Brass. As such, claims 2-3 are rejected for the reasons stated above in the rejection of claim 1. 

As to claim 4, the limitation that the first charge of Mg brass comprises at least a portion of said prior melt of copper or brass after it has been cast through said casting die is unclear, see 112(b) rejection above. However, whether the first charge of Mg brass includes the prior melt of copper or brass are still product-by-process claims and these steps do not change the structure of the product as it would still be a quantity of Mg brass with the claimed composition. As such, claim 4 is rejected for the reasons stated above in the rejection of claim 1.

As to claim 6, the only substantive difference from claim 1 is changing the transitional phrase for the composition from comprising to consists essentially of. Consists essentially of is a partially closed phrasing that limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s) of the claimed invention, see MPEP § 2111.03(III). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to “comprising”, see MPEP § 2111.03(III). As the basic and novel characteristics of the invention and how they relate to the composition are not readily apparent from the specification or claims and applicant has not directed to where in the specification the a description of the basic and MPEP § 2111.03(III). As such, claim 6 is rejected for the reasons stated above in the rejection of claim 1.

As to claim 7, the limitation relates to a requirement that the Mg brass is horizontally cast. The orientation of casting does not impart any difference in structure to the claimed quantity of Mg brass. As such, claim 7 is rejected for the reasons stated above in the rejection of claim 1.

As to claim 8, it is not clear what is meant by EDM, see 112(b) rejection above. For the purposes of applying prior art, Kodama’s disclosure of an automobile electric wire (Kodama, page 1 of specification translation, line 11) with the composition as shown in Table B above that is formed by drawing a specific copper alloy (Kodama, page 7 of specification translation, lines 14-15) will be interpreted as meeting the claim limitation as this is a wire.

As to claim 9, Kodama discloses where the soft material of the copper alloy may have a surface layer of one or more metals selected from copper, tin, nickel, zinc, gold, and chromium (Kodama, pg. 6 of specification translation, lines 5-6) thereby meeting the claim limitation as Kodama is disclosing a wire (i.e. rod) with a coating (i.e. surface layer) comprising copper, zinc or alloys thereof.

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama.
As to claim 5, Kodama does not explicitly disclose where the magnesium is 0.05 to 0.5 wt%. 
Kodama discloses the composition as shown above in Table B and specifically discloses where 0.1-5 mass % of one or two selected from magnesium and tin (Kodama, claim 2). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an amount of magnesium within the overlapping range of 0.1 to 0.5 wt% as Kodama discloses the addition of magnesium improves the strength of the copper alloy and this effect is achieved over the disclosed range.
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kodama.
As to claim 9, Xu discloses the claimed quantity of Mg Brass as shown in the rejections of claims 1 and 8 above. However, Xu does not explicitly disclose where the rod of Mg brass is coated in copper, zinc, or alloys thereof. 
Kodama relates to an automobile electric wire with a composition as shown in Table B above (Kodama, page 1, line 11). Kodama teaches that the copper alloy it discloses may have a surface layer of one or more metals selected from copper, tin, nickel, zinc, gold, and chromium (Kodama, pg 6 of specification translation, lines 5-6). Kodama teaches that this surface layer improves the corrosion resistance (Kodama, pg 6 of specification translation, lines 6-7).
As Xu and Kodama both relate to wires/rods and disclose similar Mg-Brass compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a surface layer of one or more metals such as copper improving the corrosion resistance (Kodama, pg 6 of specification translation, lines 6-7).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP S63-150114 A of Okuno which discloses an electrode wire for wire-electric discharge machining with a composition of 35 wt% Zn, 0.05 wt% Mg, 64.1 wt% Cu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733